IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-347-CR



ARTURO ALEMAN, a/k/a JUAN ALEMAN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT,

NO. 92-436-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING

 



PER CURIAM
	A jury found appellant guilty of indecency with a child and aggravated sexual
assault.  Tex. Penal Code Ann. §§ 21.11, 22.021 (West 1989).  The jury assessed punishment,
enhanced by a previous felony conviction, at imprisonment for twenty-five years for the indecency
with a child, and at imprisonment for forty-five years and a $2500 fine for the aggravated sexual
assault.
	In two points of error, appellant urges that the statutory instruction on the law of
parole and good time credit given in this cause violates the due process clause of the United States
Constitution and the due course of law clause of the Texas Constitution.  Act of May 3, 1989,
71st Leg., R.S., ch. 103, § 1, 1989 Tex. Gen. Laws 442 (Tex. Code Crim. Proc. Ann. art.
37.07, § 4, since amended); U.S. Const. amend. XIV; Tex. Const. art. I, § 19.  These arguments
have been made to and rejected by the Court of Criminal Appeals.  Muhammad v. State, 830
S.W.2d 953 (Tex. Crim. App. 1992); Oakley v. State, 830 S.W.2d 107 (Tex. Crim. App. 1992). 
The points of error are overruled.
	The judgment of conviction is affirmed.

Before Justices Powers, Jones and Kidd
Affirmed
Filed:   January 12, 1994
Do Not Publish